UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-4137


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EUGENE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Terrence W. Boyle,
District Judge. (4:15-cr-00049-BO-1)


Submitted:   October 28, 2016             Decided:   December 2, 2016


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jennifer C.
Leisten, Research & Writing Attorney, Raleigh, North Carolina,
for Appellant.      John Stuart Bruce, Acting United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eugene Williams pleaded guilty to possession with intent to

distribute heroin, in violation of 21 U.S.C. § 841(a) (2012),

and possession of a firearm in furtherance of a drug trafficking

offense,       in   violation    of    18   U.S.C.         § 924(c)     (2012).         The

district court sentenced Williams to 36 months of imprisonment

followed by 10 years of supervised release for the drug offense,

plus   the     statutory     mandatory      minimum        consecutive    term     of    60

months    of    imprisonment     for    the      firearm     offense,     and     he    now

appeals.       For the reasons that follow, we affirm.

       Williams first argues that the district court failed to

comply with Fed. R. Crim. P. 11 by incorrectly informing him of

the possible term of supervised release for the drug offense and

failing to explain the nature of supervised release.                             “Before

accepting a guilty plea, a trial court, through colloquy with

the defendant, must ensure that the defendant understands the

nature    of     the   charges   to    which         the    plea   is    offered,       any

mandatory minimum penalty, the maximum possible penalty, and the

various      rights    the    defendant         is   relinquishing        by    pleading

guilty.”       United States v. Williams, 811 F.3d 621, 622 (4th Cir.

2016).     The court also must determine that the plea is voluntary

and that a factual basis exists for the plea.                           Id.     While we

generally review the acceptance of a guilty plea for harmless

error, where “a defendant fails to move in the district court to

                                            2
withdraw     his    or    her    guilty       plea,       any    error    in      the     Rule   11

hearing is reviewed only for plain error.”                        Id.

      To demonstrate plain error, Williams must show (1) error,

(2)   that    was    plain,       and    (3)       that    affected         his    substantial

rights.      United States v.           Martinez, 277 F.3d 517, 524 (4th Cir.

2002).       Moreover,      we        will    not     exercise        our      discretion        to

recognize the error unless “the ‘error seriously affects the

fairness,     integrity[,]         or       public    reputation          of      the    judicial

proceedings.’”           Id. (quoting United States v. Olano, 507 U.S.
725, 732 (1993)).           We have thoroughly reviewed the record and

the relevant legal authorities and conclude that Williams has

failed to demonstrate plain error.

      Williams      also    argues       that      the     district       court         failed   to

adequately        explain       its     imposition          of    a      10-year         term    of

supervised release for the drug offense where the Guidelines

suggested a 3-year term for that count.                           We review a sentence

for abuse of discretion, determining whether the sentence is

procedurally       and    substantively            reasonable.           United         States   v.

Heath, 559 F.3d 263, 266 (4th Cir. 2009).                         In so doing, we first

examine      the    sentence          for     “significant            procedural          error,”

including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing

to    consider      the     [18       U.S.C.]        § 3553(a)         [(2012)]          factors,

selecting     a     sentence      based       on     clearly      erroneous         facts,       or

                                               3
failing to adequately explain the chosen sentence”.                             Gall v.

United States, 552 U.S. 38, 51 (2007).                    We then “‘consider the

substantive reasonableness of the sentence imposed.’”                             United

States v. Evans, 526 F.3d 155, 161 (4th Cir. 2008) (quoting

Gall, 552 U.S. at 51).

     In sentencing a defendant, a district court must conduct an

individualized       assessment        of    the     particular   facts      of     every

sentence, whether the court imposes a sentence above, below, or

within the Guidelines range.                United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009).               Here, as Williams did not request a

sentence other than that imposed or outside of the Guidelines

range,   we    review     this    issue      for     plain   error.       See     United

States v. Lynn, 592 F.3d 572, 578 (4th Cir. 2010)(“By drawing

arguments     from   § 3553      for    a   sentence    different     than      the   one

ultimately imposed, an aggrieved party sufficiently alerts the

district court of its responsibility to render an individualized

explanation addressing those arguments, and thus preserves its

claim.”).

     In the sentencing context, an error affects a defendant’s

substantial      rights    if     the       defendant    demonstrates        that     the

sentence      imposed   “was      longer      than    that   to   which      he     would

otherwise be subject”.            United States v. Washington, 404 F.3d
834, 843 (4th Cir. 2005) (internal quotation marks omitted); see

also United States v. Hughes, 401 F.3d 540, 548 (4th Cir. 2005)

                                             4
(sentencing      error    affects    substantial       rights    if    sentence      is

longer than defendant would otherwise have received).                        Here, we

conclude       that   Williams     has   failed   to    demonstrate          that   the

court’s failure to conduct an individualized assessment resulted

in a term of supervised release longer than that to which he

would otherwise have been subject.

      Accordingly, we affirm the judgment of the district court

and     deny    Williams’       motion   for   leave     to     file    a     pro    se

supplemental brief.         We dispense with oral argument because the

facts    and    legal    contentions     are   adequately       presented      in   the

materials      before    this    court   and   argument    would       not    aid   the

decisional process.

                                                                              AFFIRMED




                                          5